DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-9, 11-12, 14-15, 17-20 are pending.
Claims 1-9, 11-12, 14-15, 17-20 are allowed

Claim Interpretation
 The examiner is defining the optimal as the definition below so that no 35 USC 112 rejection are made with regards to the ambiguity of the term “optimal” in the claims. 

[00136] At step 3206, allocation of resources may be optimized based on the source of the energy and how the energy is being used and wasted. Determine the most optimal allocation of resources within a defined system to minimize the use of harmful resources and maximize the use of benign resources using the optimization algorithms described above. 
 
Allowable Subject Matter

The reason for allowance of claim 1 is that the closest prior art of record (Brzezowski), alone or in combination fails to teach, generating a visualization representing an amount of the at least one resource  source used, the amount of the resources  used in the at least one resource  consumption process, and the amount of the resources  wasted in the at least one resource  consumption process, wherein the visualization is three dimensional and displays drilled down regions indicative of relationships between subcategories of the at least one resource source and subcategories of the at least one resource consumption process; continuously monitoring the at least one resource source and the at least one resource consumption process; adjusting the allocation to maintain optimal allocation of the resources; and updating the visualization to represent the at least one resource consumption process and the adjusting of the allocation, in combination with other elements of the claim. 


The reason for allowance of claims 12 and 17 is that the closest prior art of record (Brzezowski), alone or in combination fails to teach, generate a first visualization representing the amount of the resources received from the at least one resource  source, the amount of the resources used in the at least one resource consumption process, and the amount of the wasted resources in the at least one resource consumption process, wherein the first visualization is three dimensional and displays drilled down regions indicative of a relationship between subcategories of the at least one resource source and subcategories of the at least one resource consumption process; generate a second visualization presenting the allocation of the resources, continuously monitor the at least one resource consumption process; adjusting the allocation to maintain optimal allocation of resources; update the first visualization to represent the at least one resource consumption process; and update the second visualization to represent the adjusting of the allocation, in combination with other elements of the claim. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119